DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/28/2020, in which claims 1, 3-16 were amended, claims 17-20 were added, has been entered.

Specification
The amendment to the specification received on 03/28/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a reflective portion on top of the support portion, wherein for each reflective anode and a reflective portion directly adjacent to the reflective anode, a gap is between the reflective anode and the reflective portion.” It is unclear whether the later limitation “a reflective portion” is the same or different from the previous limitation “a reflective portion”. If they are different, then it is unclear “the reflective portion” refers to which reflection portion.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
For the purpose of this Action, the above limitation of claim 1 will be interpreted and examined as --wherein the non-pixel region comprises a support portion and a reflective portion on top of the support portion, wherein for each reflective anode, a gap is between the reflective anode and the reflective portion directly adjacent to the reflective anode.--

Regarding claim 12, claim 12 recites “forming a reflective anode in each pixel region of the plurality of pixel regions and forming a reflective portion on top of the support portion, wherein for each reflective anode and a reflective portion directly adjacent to the reflective anode, a gap is between the reflective anode and the reflective portion.” It is unclear whether the later limitation “a reflective portion” is the same or different from the previous limitation “a reflective portion”. If they are different, then it is unclear “the reflective portion” refers to which reflection portion.


Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-13, 16-18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US Pat. 7586124) as evidenced by Pang (US Pub. 20120301987) and Yosida et al. (US Pub. 20150287957).
Regarding claim 1, Kim et al. discloses in Fig. 3C-3D, Fig. 5A-5C, Fig. 9, columns 5-6 an organic electroluminescent display panel, comprising: 

wherein each pixel region of the plurality of pixel regions comprises a reflective anode [39 on 36], 
wherein the non-pixel region comprises a support portion [38] and a reflective portion [39 on 38] on top of the support portion [38], 
wherein for each reflective anode, a gap is between the reflective anode [39 on 36] and the reflective portion [39 on 38] directly adjacent to the reflective anode [39 on 36], and 
wherein an orthographic projection of the reflective anode [39 on 36] on the base substrate [31] and an orthographic projection of the reflective portion [39 on 38] on the base substrate [31] have a common edge [Fig. 3D][In addition, Fig. 7B of Pang and Fig. 2 and Fig. 4 of Yosida provide evidenced that the method for forming the layer 39 on the bank 38 and the insulation layer 36 as described in column 6 of Kim et al. would result to an orthographic projection of the reflective anode on the base substrate and an orthographic projection of the reflective portion on the base substrate have a common edge].

Regarding claims 2-3, 13, 17-18, Kim et al. discloses in Fig. 5A-5C, Fig. 9 
wherein an area of an orthographic projection of a surface [top surface] of the support portion [38] facing the reflective portion [39 on 38] on the base substrate [31] is larger/greater than an area of an orthographic projection of a surface [bottom surface] of 
wherein the support portion [38] comprises an upper section and a lower section, 
wherein the upper section is between the reflective portion [39 on 38] and the lower section, and 
wherein an area of an orthographic projection of the upper section on the base substrate [31] is larger/greater than an area of an orthographic projection of the lower section on the base substrate [31].

Regarding claims 5-8, and 20, Kim et al. discloses in Fig. 9 and columns 6-7
wherein a material of the reflective portion [39 on 38] and a material of the reflective anode [39 on 36] are same;
a cathode [44] overlapping the plurality of pixel regions and the non-pixel region, wherein the cathode [44] and the reflective portion [39 on 38] are in direct contact;
wherein the non-pixel region further comprises a pixel defining layer [40] on the reflective portion [39 on 38], wherein a portion of the pixel defining layer [40] corresponding to the reflective portion [39 on 38] has an opening, and wherein the cathode [44] directly contacts the reflective portion [39 on 38] in the opening;
wherein an area of an orthographic projection of the opening on the base substrate [31] is smaller less than an area of the orthographic projection of the reflective portion [39 on 38] on the base substrate [31].



Regarding claim 12, Kim et al. discloses in Fig. 3C-3D, Fig. 4C-4E, Fig. 5A-5C, Fig. 6B, Fig. 9, columns 5-6 a method for manufacturing an organic electroluminescent display panel, comprising: 
providing a base substrate [31] comprising a plurality of pixel regions and a non-pixel region between adjacent pixel regions of the plurality of pixel regions; 
forming a support portion [38] in the non-pixel region; and 
forming a reflective anode [39 on 36] in each pixel region of the plurality of pixel regions and forming a reflective portion [39 on 38] on top of the support portion [38],
wherein for each reflective anode, a gap is between the reflective anode [39 on 36] and the reflective portion [39 on 38] directly adjacent to the reflective anode [39 on 36], and 
wherein an orthographic projection of the reflective anode [39 on 36] on the base substrate [31] and an orthographic projection of the reflective portion [39 on 38] on the base substrate [31] have a common edge [Fig. 3D][In addition, Fig. 7B of Pang and Fig. 2 and Fig. 4 of Yosida provide evidenced that the method for forming the layer 39 on the bank 38 and the insulation layer 36 as described in column 6 of Kim et al. would result to an orthographic projection of the reflective anode on the base substrate and an orthographic projection of the reflective portion on the base substrate have a common edge].
 

wherein forming the reflective anode [39 on 36] in each pixel region and forming the reflective portion [39 on 38] on top of the support portion [38] comprises: 
forming the reflective anode [39 on 36] in each pixel region and forming the reflective portion [39 on 38] on top of the support portion [38] by using a same patterning process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. 7586124) as applied to claims 3 and 18 above and further in view of Takei et al. (US Pub. 20090200931).
Regarding claims 4 and 19, Kim et al. fails to disclose  
wherein a material of the lower section comprises SiOx, and a material of the upper section comprises SiNx.
However, Kim et al. discloses in Fig. 5C-Fig. 5E a material of the lower section and a material of the upper section comprise different materials.
Takei et al. discloses in paragraph [0061]

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Takei et al. into the method of Kim et al. to include wherein a material of the lower section comprises SiOx, and a material of the upper section comprises SiNx. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable materials of the support portion. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. 7586124) as applied to claim 7 above and further in view of Wang (US Pub. 20160181566)
Regarding claims 9-10, Kim et al. fails to disclose 
a package cover plate disposed opposite to the base substrate, and a spacer layer on a side of the package cover plate facing the base substrate, wherein the spacer layer corresponds to the opening;
an auxiliary electrode, and a conductive layer, wherein the auxiliary electrode is between the spacer layer and the package cover plate, wherein an area of an orthographic projection of the auxiliary electrode on the base substrate is larger greater than an area of an orthographic projection of the spacer layer on the base substrate, 
Wang discloses in Fig. 2, Fig. 3, paragraph [0005], [0007], [0025], [0029]
a package cover plate [22] disposed opposite to the base substrate, and a spacer layer [23] on a side of the package cover plate [22] facing the base substrate, wherein the spacer layer [23] corresponds to the opening [D];
an auxiliary electrode [221], and a conductive layer [24], wherein the auxiliary electrode [221] is between the spacer layer [23] and the package cover plate [22], wherein an area of an orthographic projection of the auxiliary electrode [221] on the base substrate is larger greater than an area of an orthographic projection of the spacer layer [23] on the base substrate, and wherein the conductive layer [24] is electrically connected to the auxiliary electrode [221] and covers the spacer layer [23] and the package cover plate [22].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang into the method of Kim et al. to include a package cover plate disposed opposite to the base substrate, and a spacer layer on a side of the package cover plate facing the base substrate, wherein the spacer layer corresponds to the opening; an auxiliary electrode, and a conductive layer, wherein the auxiliary electrode is between the spacer layer and the package cover plate, wherein an area of an orthographic projection of the auxiliary electrode on the base substrate is larger greater than an area of an orthographic projection of the spacer layer on the base substrate, and wherein the conductive layer is electrically connected to the auxiliary electrode and covers the spacer layer and the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. 7586124) as applied to claim 12 above and further in view of Pang (US Pub. 20150357388) and Sakamoto et al. (US Pub. 20050214577).
Regarding claim 14, Kim et al. discloses in Fig. 5A-5C, Fig. 9 
wherein the support portion [38] comprises an upper section and a lower section, 
wherein the upper section is between the reflective portion [39 on 38] and the lower section, and 
wherein an area of an orthographic projection of the upper section on the base substrate [31] is greater than an area of an orthographic projection of the lower section on the base substrate [31].
Kim et al. fails to disclose
wherein forming the support portion in the non-pixel region comprises: 
forming a stacked first dielectric layer and a second dielectric layer in the non-pixel region, wherein the second dielectric layer being is between the first dielectric layer and the base substrate; 
forming the upper section by performing a dry etching process on the first dielectric layer; and 

Sakamoto et al. discloses in Fig. 6A-6B, paragraph [0056]-[0058]
wherein forming the support portion [20] in the non-pixel region comprises: 
forming a stacked first dielectric layer [51A] and a second dielectric layer [50A] in the non-pixel region, wherein the second dielectric layer [50A] being is between the first dielectric layer [51A] and the base substrate; 
forming the upper section [51] by performing a dry etching process on the first dielectric layer [51A]; and 
forming the lower section [50] by performing an etching process on the second dielectric layer [50A] using the upper section [51] as a mask pattern.
Pang discloses in Fig. 5A-5D, Fig. 6C-6D, paragraph [0096]-[0097]
 wherein forming the support portion in the non-pixel region comprises: 
forming a stacked first dielectric layer [insulating layer for forming layer 432] and a second dielectric layer [430] in the non-pixel region, wherein the second dielectric layer [430] being is between the first dielectric layer and the base substrate; 
forming the upper section [432] by performing an etching process on the first dielectric layer; and 
forming the lower section [431] by performing a wet etching process on the second dielectric layer [430] using the upper section [432] as a mask pattern.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sakamoto et al. and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. 7586124) in view of Pang (US Pub. 20150357388) and Sakamoto et al. (US Pub. 20050214577) as applied to claim 14 above and further in view of Takei et al. (US Pub. 20090200931).
Regarding claim 15, Kim et al. fails to disclose  
wherein a material of the lower section comprises SiOx, and a material of the upper section comprises SiNx.
However, Kim et al. discloses in Fig. 5C-Fig. 5E a material of the lower section and a material of the upper section comprise different materials.
Sakamoto et al. discloses in paragraph [0063] the lower partition wall 50 and upper partition wall 51 are made of different inorganic insulating materials

Pang suggests in paragraph [0094] that a material of the lower section comprises SiOx.
Takei et al. discloses in paragraph [0061]
wherein a material of the lower section [121] comprises SiOx, and a material of the upper section [122] comprises SiNx.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sakamoto et al., Takei et al. and Pang into the method of Kim et al. to include wherein a material of the lower section comprises SiOx, and a material of the upper section comprises SiNx. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable materials of the support portion. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822